On Motion for Rehearing.
Appellants insist that since all previous acts of the Legislature gave some permanency to school tax elections, by providing that a second election could not be held within a certain time, that we should construe the intent of the Thirty-Seventh Legislature in passing the amended article 2828, supra, as set forth in the original opinion, to be the same as the former acts. We cannot construe the intent of the Legislature against its specific language used in the passage of an act.
It is also insisted that the amended article 2828, supra, is a part of the act of amendment which is chapter 24, Acts of the Thirty-Seventh Legislature, and that the entire act should be construed to determine if the Legislature intended to provide for more than one election within a year; and that sections 22 and 25 of this act (Vernon's Ann.Civ.St. Supp. 1922, arts. 2860e, 2860h), which are as follows, should control:
"Sec. 22. And provided further that when a proposition to levy such a tax shall be defeated no election for that purpose shall be ordered until after the expiration of one year from the date of the election."
"Sec. 25. Where a maintenance tax has been voted no election to revoke, modify or increase the same shall be held until two years from the *Page 330 
date of the election authorizing such maintenance tax."
These sections apply only to independent school districts. This fact is evidenced by the Legislature leaving in force article 2833 of R.S. 1911, which relates to common school districts, and reads as follows:
"At any time after the expiration of two years after any district has levied a school tax on itself, 20 property tax paying qualified voters, or a majority of such voters of the district, may have an election held, upon the proper petition to the county judge, to determine whether such tax shall be abrogated, increased or diminished."
Appellants further insist that the last-quoted article 2833, supra, should limit and control the amended article 2828, supra, as to the period of time that should elapse between the holding of two elections.
Upon careful consideration of articles 2828 and 2833, we have reached the conclusion that the former relates to districts in which no tax has been voted and the latter to districts in which a tax is already in existence. Both these articles are in force, and unless they are so construed they present some conflict with each other.
The words "abrogated," "increased," or "diminished" are all inclusive, and connote every change or alteration which can be made in the original tax. By increase or diminution the rate only in the first tax is changed. By abrogation the first tax is completely done away with. Either of these three results might be accomplished by substitution of another tax, the effect of which would be to do away with the first and enact a new and different tax in its stead. If the second election wrought no change in the tax, which is not seriously contended, it was an act of supererogation — a mere useless formality which ought not to be countenanced in the serious affairs of government.
It is our view that the clear import of article 2833 is that once a tax is voted in a district it remains unalterable for at least two years. Therefore, unless the first election were successfully contested, and held not to have carried, the tax therein voted must be held to be in force for two years from the date of the first election, and the second election, in that event, was of no effect. If the contest should result in declaring the first election against the tax, then a second election would be valid. The question of the validity of the first election is therefore not moot.
We are of opinion, however, that appellant is not in position to complain of the trial court's Judgment. In filing his contest he contended that the first election failed to carry. If he had been or should hereafter be successful, the result would be to authorize another election within a year from the first. The judgment of the trial court annulling the first election had the same effect. Appellant is still insisting, in his motion for rehearing, upon prosecuting his contest. Since, therefore, the trial court's judgment affords him the same relief he would receive from a successful prosecution of that contest, and since appellee is making no complaint of the trial court's judgment, we hold that the proper disposition of the case in its present aspect is to dismiss the appeal.
It is therefore ordered that the former judgment of this court, setting aside the trial court's judgment, be set aside, and that the appeal be dismissed.
Former judgment reversed.
Appeal dismissed.